 

EXHIBIT 10.10

 

[image_001.jpg] 

 

May 31, 2013

 

VIA FEDERAL EXPRESS

 

NeoMedia Technologies, Inc.

100 West Arapahoe Avenue, Suite 9

Boulder, CO 80302 

Att: Colonial (ret) Barry Baer, CFO

 

  Re: Certain Secured Convertible Debenture issued to YA Global Investments,
L.P. (“Convertible Debenture”) and related transaction documents.

 

Dear Mr. Baer:

 

Please be advised that YA Global Investments, L.P. (“YA Global”) sold, assigned,
and transferred to Westport Energy LLC (“Westport”) all right, title, and
interest of YA Global in the entirety of the Secured Convertible Debenture
identified in Exhibit A, issued by NeoMedia Technologies, Inc. to YA Global, as
amended (the “Debenture”) as set forth on Exhibit A, (as assigned to Westport,
the “Assigned Debenture”) effective as of the close of business on June 1, 2013.

 

The Debenture is currently registered in the name of and issued as payable to YA
Global. Pursuant to the terms and conditions of the Debenture, YA Global hereby
instructs NeoMedia to (a) record the transfer of the Debenture to Westport as
set forth in Exhibit A, and (b) reissue the Assigned Debenture by executing and
delivering to Westport, the Assigned Amended, Restated and Consolidated
Debenture in the amounts set forth on Exhibit A, as of June 1, 2013. For your
convenience, a draft of the Assigned Debenture is enclosed. Also enclosed please
find a copy of the Non-Recourse Assignment Agreement for your reference.

 

For your information, Westport may be reached at the following address:

 

Westport Energy LLC

100 Overlook Center, 2nd FL

Princeton, NJ 08540

Telephone: 1.609.498.7029

Facsimile: 1.609.498.7029

Attention: Stephen Schoepfer

 

Please contact me at (201) 536-5164 should you have any questions or require
additional information.

  

  Very truly yours,       /s/ Steven S. Goldstein   Steven S. Goldstein   Chief
Compliance Officer of Yorkville Advisors, LLC,   the investment manager to YA
Global Investments, L.P.

 



1012 Springfield Avenue, Mountainside, NJ 07302 | p 201.985.8300 ● f
201.369.7778 | www.yorkvilleadvisors.com

Mountainside, NJ | London



 

 

 

 

Exhibit A

 

LIST OF ASSIGNED DEBENTURES

 

A. Original Debenture: Secured Convertible Debenture dated December 8, 2011 in
the original face amount of $325,000 (NEOM-11-11) issued by NeoMedia
Technologies, Inc. to YA Global Investments, L.P., as amended. The Maturity date
of such Debenture is August 1, 2014.

 

Principal Balance   Principal Balance
Assigned   Accrued Interest   Accrued Interest
Assigned   Total
Outstanding   Total Security Assigned  $150,000   $150,000   $14,830.82  
$14,830.82   $164,830.82   $164,830.82 

 



 

 

 

